Case: 19-11226    Date Filed: 10/04/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11226
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00214-RAL-MAP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CEDRIC ANTONIO JACKSON,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 4, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Donna Elm, appointed counsel for Cedric Jackson in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
              Case: 19-11226    Date Filed: 10/04/2019   Page: 2 of 2


independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jackson’s revocation of supervised release and sentence imposed

upon revocation are AFFIRMED.




                                         2